Citation Nr: 0832520	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO. 97-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for PTSD, 
effective March 1, 1997 through January 21, 1999, including 
restoration of a 100 percent schedular rating.

2. Entitlement to a rating in excess of 70 percent for PTSD, 
effective January 22, 1999, through October 16, 2006, 
including restoration of a 100 percent schedular rating.

2. Entitlement to a rating in excess of 70 percent for PTSD, 
effective October 17, 2006, including restoration of a 100 
percent schedular rating.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1970 and from August 1970 to August 1972. He had 
service in the Republic of Vietnam, where his awards and 
decorations included the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the RO in Atlanta, Georgia. 
In order to better understand the procedural history of this 
case, a brief historical review is warranted.

By a rating action in 1994, the RO assigned the veteran a 100 
percent schedular rating for PTSD, effective June 4, 1993.

In February 1995, following a review of the evidence, the RO 
found the veteran incompetent to handle his VA benefits. In 
conjunction with efforts to appoint a fiduciary, the veteran 
underwent a VA Field Examination in March 1995. 

In August 1996, following the Field examination, as well as 
additional development of the record, the RO found that the 
veteran was, in fact, competent to manage his personal 
affairs. Therefore, the RO restored his competency rating, 
effective August 30, 1996. The RO also proposed that the 100 
percent rating for PTSD be reduced to noncompensable. That 
reduction was promulgated in a December 1996 rating action, 
effective March 1, 1997. The veteran disagreed with that 
reduction and perfected an appeal seeking entitlement to 
restoration of the 100 percent schedular evaluation.
In June 2005, the veteran had a hearing at the RO before the 
Veterans Law Judge whose name appears at the end of this 
decision. 

In September 2005, the Board remanded the case for further 
development. The issue was entitlement to restoration of a 
total rating of 100 percent for service-connected PTSD, 
currently evaluated as noncompensable from March 1, 1997. 

Following the requested development, VA assigned the veteran 
a 50 percent rating for PTSD, effective March 1, 1997, and a 
70 percent rating, effective January 22, 1999. Because those 
actions did not constitute a full grant of benefits, the case 
was returned to the Board for further appellate action. In 
light of those actions, however, and the Board's action 
below, the issues on appeal have been recharacterized as they 
appear on the title page. 


FINDINGS OF FACT

1. From March 1, 1997 through January 21, 1999, the veteran's 
PTSD, manifested primarily by unusual hand motions and 
reports of paranoia, pressure, tenuous control, and a desire 
for self isolation, was productive of no more than 
considerable social and occupational impairment. 

2. From January 22, 1999 through October 16, 2006, the 
veteran's PTSD was productive of no more than severe social 
and occupational impairment.

3. Since October 17, 2006, the veteran has been demonstrably 
unable to obtain or retain employment due to PTSD.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for 
PTSD, effective from March 1, 1997 through January 21, 1999, 
including restoration of a 100 percent schedular rating, have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.132, Diagnostic 
Code 9411 (revised effective November 7, 1996, and codified 
as revised at 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007)).

2. The criteria for a rating in excess of 70 percent for the 
period from January 22, 1999 through October 16, 2006, have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.132, Diagnostic 
Code 9411 (revised effective November 7, 1996, and codified 
as revised at 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007)).

3. The criteria for a 100 percent schedular rating for PTSD, 
effective October 17, 2006 have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.132, Diagnostic Code 9411 (revised 
effective November 7, 1996, and codified as revised at 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran in the Development 
of His Claim

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for his service-connected PTSD, 
including restoration of a 100 percent schedular evaluation. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

For an increased-compensation claim, VA must notify the 
veteran that, to substantiate a claim, the veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life. 38 U.S.C.A. § 5103(a); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). Further, if the 
Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the veteran. 

Additionally, the veteran must be notified that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores. 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the M&ROC). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In October 2005 and February 2006, the RO provided notice to 
the veteran regarding the information and evidence needed to 
substantiate increased rating claims, such as medical 
records, employment records, Social Security records, and/or 
statements from individuals who are able to describe from 
their knowledge and observations the manner in which the 
veteran's back disability had become worse. The M&ROC also 
specified the information and evidence to be submitted by 
him, the information and evidence to be obtained by VA, and 
the need for him to advise VA of or submit any further 
evidence that pertained to his claims.

Although notice of the information and evidence necessary to 
establish an assigned rating was not provided to the veteran 
at the time he filed his claim for an increased rating, 
including restoration of a 100 percent schedular evaluation, 
any such error was effectively harmless in nature. 

In order to cure a timing defect, a compliant notice must be 
issued followed by the readjudication of the claim. Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II). 
Not only did the foregoing notices provide the requisite 
information, the Board remanded the case in September 2005 to 
ensure that all relevant evidence had been requested. 
Moreover, in February 2008, after considering all of the 
evidence of record, the RO readjudicated the claim. Because 
the RO found in favor of the veteran, the Board finds that 
any timing notice defect did not result in prejudice to the 
veteran.

Although the veteran was not specifically informed that he 
should present evidence of the impact that PTSD had upon his 
employment and daily life, he knew or should have known that 
such information would be helpful. In this regard, he was 
notified that he could submit employment records. During VA 
examinations, the questions posed by the examiners should 
have alerted him that the impact of PTSD on his daily 
activities was a factor to consider in evaluating his claim. 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims for 
increased ratings for PTSD. It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder. He has not identified any 
further outstanding evidence, which could be used to support 
either of his claims. As such, the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could provide to the veteran regarding what 
further evidence he should submit to substantiate his claim. 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

Because the veteran has had ample opportunity to participate 
in the development of his appeal, further action is 
unnecessary in order to meet VA's statutory duty to assist 
him in the development of his claims for increased ratings 
for PTSD. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (development that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 

The Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007). 

In August 1996, when the RO proposed the reduction of the 
veteran's 100 percent schedular rating for PTSD, that 
disability was rated in accordance with 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996). A 50 percent rating was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, and, where, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment. 

A 70 percent rating was warranted for PTSD, when the ability 
to establish or maintain effective or favorable relationships 
with people was severely impaired. In such cases, the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9411. 

A 100 percent rating was warranted for PTSD, when the 
attitudes of all contacts, except the most intimate, were so 
adversely affected as to result in virtual isolation in the 
community. In such cases, there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy in a 
profound retreat from mature behavior, or the veteran was 
demonstrably unable to obtain or retain employment. Id.

During the course of the appeal, VA revised the criteria for 
rating mental disorders. 61 Fed. Reg. 52695-52702 (1996) 
(effective November 7, 1996; now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code's 9400-9440 (2007)). 

Under the revised criteria, a 50 percent rating is warranted 
for PTSD when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code's 9411.

A 70 percent rating is warranted for PTSD, when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. 

A 100 percent disability rating is warranted for PTSD, when 
there are such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so. VAOGCPREC 7-2003. The Board will, 
therefore, evaluate the veteran's service-connected PTSD, 
keeping in mind that the revised criteria may not be applied 
to any time period before the effective date of the change. 
See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997). 

The Board provided the veteran with the new regulatory 
criteria in the May 1997 Statement of the Case, and the 
veteran has submitted a substantial amount of evidence and 
argument since that time. Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim. Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

Relevant to an evaluation of the level of impairment caused 
by PTSD is the score on the veteran's Global Assessment of 
Functioning (GAF) Scale. That scale is found in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV) and reflects the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness." See Richard v. Brown, 9 Vet. App. 
266, 267 (1996). A GAF of 51 to 60 indicates moderate 
symptoms, or moderate difficulty in social, occupational, or 
school functioning. Id.; see Carpenter v. Brown, 240, 242 
(1995). A GAF score of 41 to 50 signifies serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). Id.; see Richard v. Brown, 9 Vet. App. 266, 
267 (1996)). A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is not 
able to work). Id.; see Brambley v. Principi, 17 Vet. App. 20 
(2003) (J. Steinburg concurring) (A GAF of 40 signifies 
considerably greater occupational impairment than a GAF 
of 50.) 

The nomenclature in DSM IV has been specifically adopted by 
VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 
4.130 (2007). While important in assessing the level of 
impairment caused by psychiatric illness, the GAF is not 
dispositive of the level of impairment cause by such illness. 
Rather, it is considered in light of all of the evidence of 
record. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); 
Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The 
analysis in the following decision is, therefore, undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Analysis

The veteran contends that the manifestations of his PTSD have 
generally been consistent since his 100 percent schedular 
rating became effective June 4, 1993 and that the reduction 
to 50 percent, effective March 1, 1997, was not warranted. 
Therefore, he maintains that the 100 percent schedular 
evaluation for PTSD should be restored, effective March 1, 
1997. 
After reviewing the claims file, the Board finds that the 
veteran's 50 percent rating for PTSD, effective from March 1, 
1997, through January 21, 1999, was supported by the evidence 
then of record. The Board also finds that the veteran's 70 
percent rating for PTSD, effective from January 22, 1999 
through October 16, 2006, was supported by the evidence then 
of record. However, the evidence shows that effective October 
17, 2006, the veteran was unemployable due to PTSD. 
Therefore, a 100 percent schedular evaluation should be 
effective that date. Accordingly, the appeal is denied in 
part and allowed in part.

The 50 Percent Rating for PTSD, Effective March 1, 1997

The evidence shows that from March 1995 through October 2005, 
the veteran was followed closely by VA for the treatment of 
his service-connected PTSD. In March 1995, he underwent a VA 
Field Examination, and in December 1995, he was examined by 
VA to determine the extent of impairment due to that 
disability. In June 1996, he was also hospitalized by VA for 
a period of observation and evaluation. In addition to the 
foregoing, the veteran has submitted numerous supporting 
statements from his friends and family in support his claim. 

In 1997, the veteran was awarded Social Security disability 
benefits due to anxiety disorders and schizophrenic, 
paranoid, and other psychotic disorders. Then, as now, PTSD 
was rated by VA as an anxiety disorder. Therefore, the 
veteran suggests that he should also be considered 
unemployable by VA. While a finding of unemployability by the 
Social Security Administration is relevant evidence which 
needs to be weighed and evaluated, it is not dispositive of 
the issue. Indeed, each agency has its own law and 
regulations to consider in making such a determination. As 
such, a finding of unemployability by the Social Security 
Administration is not binding on the VA. See, e.g., Faust v. 
West, 13 Vet. App. 342, 356 (2000).

In any event, the foregoing evidence shows that from March 1, 
1997 through January 21, 1999, the veteran's PTSD was 
manifested primarily by complaints of flashbacks; sleep 
problems; nightmares; intrusive thoughts; a flat affect; 
auditory and visual hallucinations; and self-isolation. 

The veteran's family and friends state that he is a very 
troubled man. They state that he is very nervous and 
depressed and that he has flashbacks of the war in Vietnam. 
They also state that he is restless and prone to violence and 
that the only time he is content is when he withdraws from 
society and goes into the woods by himself. Finally, they 
note that he has difficulty with business transactions and 
that he is very dependent on his wife to handle the money.

During the March 1995 Field Examination, it was noted that 
the veteran's VA mental health care provider had found him 
dangerous. The mental health care provider also indicated 
that the veteran had multiple family issues, including a poor 
relationship with his wife and daughter. However, the VA 
field examiner was unable to find any evidence in the home to 
support those findings. Moreover, the field examiner found no 
evidence that the veteran was withdrawn or socially isolated. 
Over a period of at least ten weeks, he observed that the 
veteran regularly conducted business with merchants in his 
area and that he ran a booth at the local flea market. He 
reportedly communicated without difficulty, demonstrated 
excellent personal hygiene, and did not reflect any evidence 
of nervousness or self isolation. The examiner spoke with 
people who conducted business with the veteran on a regular 
basis. Although two indicated fear of the veteran, the 
reasons for that fear were not reported. In fact, they 
essentially supported the examiner's observations. Therefore, 
the Field Examiner recommended that the RO reevaluate the 
veteran's rating for PTSD and suggested that the veteran be 
hospitalized for a period of observation and evaluation. He 
also recommended that the veteran be found competent and that 
the case be referred to the VA Inspector General to 
investigate the possibility of fraud in obtaining VA 
compensation. 

Following the Field Examination, the RO requested that the 
veteran be hospitalized for a period of observation and 
evaluation to determine the nature and extent of impairment 
due to his service-connected psychiatric disability. However, 
instead of a period of observation and evaluation, the 
veteran underwent a VA psychiatric examination in December 
1995 by a single examiner. The veteran complained, primarily 
of flashbacks, nightmares, and social isolation. On 
examination, he exhibited unusual hand motions as if he was 
in karate class. He also demonstrated paranoia and an 
inappropriate affect, and his insight and judgment were fair. 
However, he was alert, cooperative, coherent, and goal-
directed. He was oriented to time, place, and person, and his 
memory was intact. He denied an homicidal or suicidal 
ideation, as well as auditory or visual hallucinations. 
Following the examination, the examiner concluded that the 
veteran's PTSD was productive of severe impairment and that 
it rendered him incompetent for handling his VA benefits. 
However, because it had originally requested a period of 
observation and evaluation, the RO found the examination 
insufficient. Therefore, in June 1996, the veteran was 
hospitalized by VA for five days, so that the period of 
observation and evaluation could be accomplished.

In interviews conducted during his hospitalization, the 
veteran appeared paranoid, pressured, and in tenuous control. 
He repeated his interest in getting away from others; 
however, when questioned directly, he gave vague answers. 
Although he was unable to participate in a meaningful 
interview, he did not demonstrate those manifestations 
outside of the interview setting. In fact, rather than self 
isolate, he sought the company of fellow patients. In such 
situations, he was relaxed and laughing and communicated 
freely. His tendency toward exaggeration was, essentially, 
supported by the results of psychological testing. The 
examiner found that the veteran gave responses to make 
himself appear more disabled than he actually was. Indeed, 
his answers were so exaggerated that the rendered the 
psychological testing invalid. The examiners noted, however, 
that the veteran's performance could have been affected by 
his knowledge that he could repair to his treating physician 
as a sort of safety net. They recommended further evaluation. 

From March to April 1997, the veteran was hospitalized by VA 
for one month and in January 1998, he was hospitalized by VA 
for approximately two weeks. Generally, he complained of poor 
sleep, flashbacks, nightmares, and auditory and visual 
hallucinations of Viet Cong. He was depressed and highly 
irritable and expressed some suicidal and homicidal ideation. 
However, he was alert, oriented, and cooperative. In January 
1998, the GAF on admission was 50, and the GAF on discharge 
was 60, indicative of moderate to serious impairment. 

The preponderance of the foregoing evidence shows the 
manifestations of the veteran's PTSD were greatly exaggerated 
by the veteran. Indeed, in non-clinical settings, i.e. those 
associated with daily life, he did not demonstrate or more 
nearly approximate the criteria for a higher evaluation under 
the old or new criteria. Accordingly, the Board finds the 
appellant's allegations as to the impact of PTSD on his daily 
life of doubtful credibility. 

In addition to the foregoing, the preponderance of the 
evidence shows that from March 1997 to January 1999, the 
veteran was alert, oriented, coherent, and cooperative. There 
were no findings that his PTSD was productive of any more 
than considerable social or industrial impairment. Generally, 
he did not demonstrate deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfered with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and/or inability to establish and maintain 
effective relationships. Because he did not meet or more 
nearly approximate the criteria for a higher rating, the 50 
percent rating is confirmed and continued for the period from 
March 1, 1997 through January 21, 1999.

In arriving at this decision, the Board places greater weight 
on the results of the VA Field Examination and the report of 
June 1996 period of observation and evaluation, than on the 
reports of the December 1995 VA examination and the periods 
of hospitalization in 1997 and 1998. The Field Examination 
and June 1996 hospitalization were based on more extensive 
periods of observation of the veteran, including those in 
which he performed his day to day activities. In addition, 
the Field Examination and period of observation and 
evaluation included additional protocols such as 
psychological testing, as well as communication with the 
veteran's VA health care provider. The health care provider 
agreed that the observed behavior did not match the 
manifestations displayed by the veteran in the clinical 
settings. Finally, the lay statements associated with the 
Field Examination were more objective in their observations, 
as the participants generally had no reason to favor or 
disfavor the veteran.
The 70 Percent Rating for PTSD, Effective January 22, 1999

The evidence shows that from January 1999 through October 
2005, VA continued to follow the veteran closely for PTSD. 
That treatment included a period of hospitalization from 
January 22 through February 5, 1999. He was also examined by 
VA on several occasions to determine the extent of impairment 
due to his PTSD: April 1999; September 1999; May 2000 (a 
Board of three psychiatrists); March 2006; and October 2006 
(a Board of two psychiatrists). 

The evidence shows that for the time period in question, the 
veteran's PTSD was, generally, manifested by flashbacks; 
sleep problems; nightmares; intrusive thoughts; a flat 
affect; auditory and visual hallucinations; and self-
isolation. The GAF was generally been between 40 and 55, a 
range indicative of moderate to serious impairment, as well 
as some impairment in reality testing or communication, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood. 

Following his hospitalization in 1999, the veteran was 
considered unemployable due solely to PTSD. However, the 
preponderance of the subsequent evidence, such as the 
examination reports in April 1999, September 1999, and May 
2000, was against that conclusion. As above, the examiners 
suggested that the veteran's symptoms were exaggerated and/or 
that the possibility of malingering could not be ruled out. 
Moreover, the examinations in April and September 1999 showed 
PTSD only by history or by the veteran's report, and 
following the examination in May 2000, the Board of 3 
examiners found the veteran's psychiatric symptomatology 
compatible with polysubstance abuse by history and a 
personality disorder, not otherwise specified. They did not 
render a diagnosis of PTSD or otherwise suggest that the 
veteran psychiatric manifestations met or more nearly 
approximated the criteria for a rating in excess of 70 
percent. 

While the March 2006 examiner did diagnose PTSD, that 
diagnosis was based solely on the veteran's report. The 
examiner did not have the claims folder to review; and 
therefore, his diagnosis was less fully informed than 
previous examinations, such as those in 1999 and 2000. As 
such, the results of his examination were less probative than 
those performed earlier. Therefore, the Board finds that the 
GAF of 65 assigned by the examiner to be less reflective of 
the veteran's true level of impairment due to PTSD.

On October 17 and October 24, 2006, however, the veteran was 
examined by a board of 2 psychiatrists who had not seen him 
before at a facility (the VA Medical Center in Montgomery, 
Alabama) where he had not been treated. Following those 
examinations, PTSD was the only active psychiatric diagnosis. 
Unlike previous reports, the evidence showed that the veteran 
was, essentially, socially isolated. He reportedly lived with 
a caretaker and had no other relationships. There was also 
evidence of suicidal ideation. The caretaker had reportedly 
discarded all of the veteran's knives and guns for fear he 
might use them. Moreover, the veteran talked obsessively 
about Vietnam and a possible return to that country to finish 
the job. In addition to the foregoing, the examiners stated 
that the veteran's symptoms of PTSD included nightmares, 
flashbacks, avoidance behavior, hypervigilance, anger, 
irritability, and isolative episodes. His PTSD manifestations 
also included audio-visual hallucinations associated with his 
experiences in Vietnam; poor concentration; poor calculating 
ability; persecutory delusions; ideas of reference; impaired 
memory; loose associations; a flat affect; depressed mood; 
poor eye contact; and insomnia. The examiners stated that the 
veteran's GAF was 40 to 45 and that he was unable to work due 
solely to PTSD. 

The October 2006 examinations show that the veteran's level 
of psychiatric impairment had increased since 2000. Not only 
did they reveal additional manifestations of PTSD, they 
showed that the veteran experienced total occupational and 
social impairment. Under the old or new regulations, such 
findings more nearly reflect the criteria for a 100 percent 
schedular evaluation. Therefore, effective October 17, 2006, 
the Board finds that an increased rating is warranted for 
PTSD. To that extent, the appeal is granted.




ORDER

With respect to the period from March 1, 1997 through January 
21, 1999, entitlement to a rating in excess of 50 percent for 
PTSD is denied. 

With respect to the period from January 22, 1999 through 
October 16, 2006, entitlement to a rating in excess of 70 
percent for PTSD is denied.

Effective October 17, 2006, entitlement to a 100 percent 
schedular for PTSD is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


